Citation Nr: 0109376	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased rating for a medical meniscus 
tear of the right knee, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for hypertrophic 
cardiomyopathy, status post AICD/pacemaker placement, 
currently rated 30 percent disabling.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from January 1997 
to April 1999.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  

FINDINGS OF FACT

1.  Right knee disability is manifested by pain, without 
instability, limitation of motion, or arthritis.  

2.  Hypertrophic cardiomyopathy is manifested by recurrent 
exercise induced syncope and inducible polymorphic 
ventricular tachycardia, status post AICD/pacemaker 
placement, and function class IIC, with an estimated maximum 
MET level of 6 to 8 METs, without evidence of multiple 
episodes of congestive heart failure.   


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for a medial meniscus 
tear of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5257, 5260, 5261 (2000).  

2.  A rating greater than 30 percent for hypertrophic 
cardiomyopathy, status post AICD/pacemaker placement, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7020 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to a higher 
disability ratings for his service-connected medial meniscus 
tear of the right knee and hypertrophic cardiomyopathy, 
status post AICD/pacemaker placement, because the 
symptomatology associated with each disability is more 
severely disabling than currently evaluated.  He asserts that 
he experiences stiffness in his right knee and that the range 
of motion in the knee is reduced on sitting for five minutes 
or on prolonged standing.  He also claims that he experiences 
episodes of lightheadedness from standing or getting up from 
a sitting position, and has occasional chest pain at night 
that awakens him.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before that date and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In reviewing the appellant's claims in light of the VCAA, the 
Board finds that he was provided sufficient assistance by VA 
in that he was afforded VA examinations of the right knee and 
cardiovascular system in September 1999, the February 2000 
Statement of the Case informed him of what evidence was 
needed to show that higher ratings were warranted for the 
right knee and heart disorders, and he was provided ample 
opportunity and time to submit evidence.  The Board also 
notes that he elected not to appear at a personal hearing to 
present testimony, and has not indicated the existence of any 
additional pertinent evidence.  Therefore, the Board 
concludes that a decision on the merits at this time for each 
issues does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Right Knee Medial Meniscus Tear

Service medical records show that the appellant initially 
complained of knee pain in June and July 1997 when he 
reported bilateral knee pain and "knots on the knees."  The 
assessment was Osgood-Schlatter disease.  He was treated in 
October 1997 for a complaint of severe pain in his right knee 
after colliding with another player while playing basketball.  
The diagnosis was medial collateral ligament damage with 
possible meniscus involvement.  A subsequently reported 
diagnosis in October 1997 was patellofemoral pain syndrome 
with mild Osgood-Schlatter disease.  He was seen in March and 
April 1998 for complaints of right knee pain, for which the 
assessment was Osgood-Schlatter disease.  

At a September 1999 VA joints examination, the appellant 
complained of right knee pain.  He reported that he had first 
noticed right knee pain and swelling in the service while 
undergoing physical training, and that he continued to 
experience aggravation of his knee pain during service, with 
sensations of pain, primarily anterior knee pain, significant 
swelling, and locking and stiffness.  He stated that he was 
told he had Osgood-Schlatter disease, but no treatment was 
prescribed, and a knee brace given to him did not really 
help.  He indicated that the knee pain occurred pretty much 
every day, with the front of the knee causing anterior knee 
pain, and that it would happen when arising from a chair, 
squatting, bending, or walking.  He stated that the pain was 
only alleviated by giving it time to resolve.  Examination of 
the right knee revealed that range of motion was from 0-140 
degrees.  A Lachman's test, along with anterior and posterior 
drawer signs, were negative.  A McMurray's test was positive, 
with stressed medial meniscus and painful popping.  There was 
no joint effusion, and the knee was stable to varus and 
valgus stresses.  Thigh circumferences were symmetrical.  
Some anterior knee pain to palpation was noted at the 
insertion of the patellar tendon.  X-rays of the right knee 
showed ossified prominence at the insertion of the patellar 
tendon, well maintained joint spaces, and no masses, lesions, 
loose bodies, or arthritic changes.   The impressions were 
Osgood-Schlatter disease and medial meniscus tear.  

Service connection was granted for a medial meniscus tear of 
the right knee by an October 1999 rating decision, which 
assigned a 10 percent rating under Diagnostic Code 5259, and 
the maximum schedular rating is 10 percent.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Because the September 1999 VA joints 
examination did not reveal any instability in the appellant's 
right knee, the Board is unable to identify a basis to grant 
a higher rating for the right knee disability under 
Diagnostic Code 5257.  

The Board has considered whether a higher disability rating 
may be assigned for the appellant's right knee disability 
based on limitation of motion.  Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 

percent evaluation when the limitation is to 20 degrees, a 20 
percent evaluation 
when limitation is to 15 degrees, a 10 percent evaluation 
when limitation is to 10 degrees, and a noncompensable 
evaluation when limitation is to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  The Board notes that 
normal knee flexion and extension are to 140 and 0 degrees, 
respectively.  38 C.F.R. § 4.71, Plate II.  Because the 
evidence reveals that the range of motion in the appellant's 
right knee is from 0 to 140 degrees, a higher rating is not 
warranted for his medial meniscus tear of the right knee on 
the basis of limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  The evidence reveals that range 
of motion in the knee is normal, and that there is no 
instability in the knee.  Hence, the Board does not find that 
a higher disability evaluation is warranted for the 
appellant's right knee disability on the basis of functional 
disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for a medial 
meniscus tear of the right knee by the October 1999 rating 
decision, and his current appeal was based on that decision, 
the Board must consider staged ratings under Fenderson.  The 
Board notes that the effective date of the 10 percent rating 
granted by the October 1999 rating decision for a medial 
meniscus tear of the right knee was April 24, 1999, the day 
after the appellant was separated from military service.  
Because the evidence does not demonstrate limitation of 
flexion, arthritis, or instability in the right knee at any 
time since the appellant left military service, an evaluation 
greater than 10 percent is not shown to have been warranted 
at any point since service.  

II.  Hypertrophic Cardiomyopathy, Status Post 
AICD/Pacemaker Placement

Service medical records show that the appellant was seen in 
September 1997 after experiencing an episode of syncope.  In 
December 1997, he reported a history of at least three 
episodes of syncope in the last three months.  Work-ups 
regarding the multiple episodes of syncope were performed in 
March and April 1998, and again in August 1998.  Because of 
an abnormal echocardiogram (hypertrophic cardiomyopathy) in 
August 1998, and the possibility of sudden cardiac death 
(because of a finding of slowing of the heart rate down to 
the 30's on monitoring) the appellant was hospitalized for 
electrophysiology studies, which demonstrated inducible 
polymorphic ventricular tachycardia.  He subsequently 
underwent surgery for an AICD/pacemaker placement in August 
1998.  A February 1999 Physical Evaluation Board Proceeding 
reported diagnoses of Osgood-Schlatter disease of the right 
knee, hypertrophic unobstructive cardiomyopathy, inducible 
polymorphic ventricular tachycardia, and syncope.  

At a September 1999 cardiology examination, the appellant 
reported that following placement of his AICD/pacemaker in 
service he had experienced several episodes of discharge of 
the AICD, generally associated with exertion, including when 
he had attempted to run, and, in one incidence, when he had 
strong emotion associated with an altercation.  He stated 
that he did not experience symptoms of significant dyspnea 
with activities of daily living or light house work, but did 
avoid heavy lifting and sports associated with running 
secondary to induction of ventricular tachycardia.  He 
reported occasional episodes of paroxysmal nocturnal dyspnea 
(PND) and chest pain, and indicated he had been counseled on 
the advisability of avoiding strenuous exertion and heavy 
lifting in view of his hypertrophic cardiomyopathy.  He was 
being treated with Atenolol, 25mg daily.  

Findings from the September 1999 VA cardiology examination 
revealed that breath sounds were equal and clear, that there 
was regular rate and rhythm at 50, that the first heart sound 
was normal but that the second heart sound was widely split, 
that there was no murmur heard either at rest or with 
Valsalva, that there were no abdominal murmurs, and that 
there was no aortic enlargement.  The femoral artery was 
palpable with no swelling or enlargement.  There was no bruit 
heard (he had a right femoral AV fistula, post 
catheterization, which had been followed on ultrasound and 
was closing and appeared to be completely closed at the 
time).  An ECG showed sinus bradycardia with a rate of 47.  
He was LVH by voltage and, in addition, had marked ST 
abnormalities with T-wave inversions involving the anterior 
and inferior leads, which was consistent with the diagnosis 
of hypertrophic cardiomyopathy.  A chest X-ray revealed 
normal bony structures, a pacer/defibrillator in the left 
anterior chest wall with bichamber leads appropriately 
positioned, a normal sized heart with normal vasculature, and 
no infiltrates or effusions.  It was noted that there were no 
previous films for comparison.  The radiologist's impression 
was no acute cardiac or pulmonary abnormality.  The diagnoses 
from the examination were hypertrophic cardiomyopathy 
(concentric/nonobstructive), recurrent exercise induced 
syncope and inducible polymorphic ventricular tachycardia, 
status post AICD/pacemaker placement, and function class IIC, 
estimated MET level of 6 to 8 METs maximal.  The examiner 
commented that as a result of the appellant's hypertrophic 
cardiomyopathy and history of recurrent syncope, he was 
advised to avoid strenuous activity, heavy lifting, running, 
and extremes in ambient temperature because, although he 
might be capable of some of those activities, they were 
clearly related to inducing his polymorphic ventricular 
tachycardia and, thus, were to be avoided.  The appellant was 
scheduled for follow-up in both the pacemaker clinic, 
regarding his AICD and pacemaker, and the cardiology clinic, 
regarding his hypertrophic cardiomyopathy.  

Service connection was granted for hypertrophic 
cardiomyopathy, status post AICD/pacemaker placement, by the 
October 1999 rating decision, and a 30 percent rating was 
assigned under Diagnostic Code 7020.  

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4104, Note 2.  

When cardiomyopathy is manifested by chronic congestive heart 
failure, or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is assigned.  When 
there has been more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned.  If a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent is 
assigned.  38 C.F.R. § 4104, Diagnostic Code 7020.  

While the appellant did not undergone exercise testing at the 
September 1999 VA cardiology examination, the Board concludes 
that it is readily apparently that such testing was not 
performed because of the finding of inducible polymorphic 
ventricular tachycardia in August 1998.  Therefore, under the 
provisions of 38 C.F.R. § 4.104, the examiner at the 
September 1999 examination provided an estimation of the 
maximum level of activity the appellant could undertake, 
which was 6 to 8 METs maximal.  This finding equates to a 30 
percent rating under the criteria of Diagnostic Code 7020.  
Because the evidence does not demonstrate a workload 
limitation of 4 to 5 METs, multiple episodes of congestive 
heart failure, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, the Board is unable to 
identify a basis to grant a rating in excess of 30 percent 
for the appellant's hypertrophic cardiomyopathy, status post 
AICD/pacemaker placement.  

Inasmuch as the appellant was granted service connection and 
assigned a 30 percent evaluation for hypertrophic 
cardiomyopathy, status post AICD/pacemaker placement by the 
October 1999 rating decision, and his current appeal was 
based on that decision, the Board must consider staged 
ratings under Fenderson.  The Board notes that the effective 
date of the 30 percent rating granted by the October 1999 
rating decision for hypertrophic cardiomyopathy, status post 
AICD/pacemaker placement was April 24, 1999, the day after 
the appellant was separated from military service.  Because 
there is no evidence since service that shows the appellant's 
maximum workload has been below 6 METs, or that he has 
experienced multiple episodes of congestive heart failure, or 
that he has left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, an evaluation greater than 30 
percent is not shown to have been warranted at any point 
since service.  


ORDER

Increased ratings for a medial meniscus tear of the right 
knee and hypertrophic cardiomyopathy, status post 
AICD/pacemaker placement, are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



